Citation Nr: 1033398	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-33 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, characterized as an anxiety and panic disorder.

2.  Entitlement to service connection for an upper back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to 
September 1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2003 by the 
Department of Veterans, Regional Office (RO), in Los Angeles, 
California, which denied entitlement to service connection for an 
anxiety and panic disorder and an upper back disorder.

In April 2007, this matter was transferred to the RO in San 
Diego, California.

The Veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2008.  A 
transcript of the hearing is associated with the Veteran's claims 
folder.  

In January 2009, the Board dismissed the Veteran's claim of 
entitlement to service connection for a left knee disorder, as he 
withdrew the matter during the October 2008 hearing and remanded 
the Veteran's anxiety and panic disorder and upper back disorder 
claims for additional development.  That development having been 
completed, the claims have been returned to the Board and are now 
ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran's current anxiety and panic disorder is not shown 
to be causally or etiologically related to active service, and is 
not shown to have manifested to a degree of 10 percent or more 
within one year from the date of separation from service.
2.  The Veteran's current upper back disorder is not shown to be 
causally or etiologically related to active service, and is not 
shown to have manifested to a degree of 10 percent or more within 
one year from the date of separation from service.


CONCLUSIONS OF LAW

1.  Service connection for an anxiety and panic disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).

2.  Service connection for an upper back disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in April 2003, 
November 2003, and February 2009 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate his 
claims, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The February 2009 letter also provided the 
Veteran with information concerning the evaluations and effective 
dates that could be assigned should service connection be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.

The February 2009 letter was not provided before the adjudication 
of his claims.  However, after he was provided the letter he was 
given a full opportunity to submit evidence, and his claims were 
subsequently readjudicated in the April 2010 supplemental 
statement of the case (SSOC).  This is important to point out 
because, as mentioned, if there was no VCAA notice provided prior 
to the initial adjudication of the claims, or for whatever reason 
the notice provided was inadequate or incomplete, this timing 
error may be effectively "cured" by providing any necessary 
notice and then going back and readjudicating the claim, 
including in a statement of the case (SOC) or SSOC, such that the 
intended purpose of the notice is not frustrated and the Veteran 
is given ample opportunity to participate effectively in the 
adjudication of his claims.  In other words, this timing error in 
the provision of the notice is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  See 
again Mayfield, 444 F.3d at 1328; Pelegrini at, 18 Vet. App. at 
112.  For all of these reasons, the Board concludes that the 
appeal may be adjudicated without a remand for further 
notification.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  His STRs and post-
service treatment records have been obtained.  He was afforded 
the opportunity for a personal hearing in October 2008.  The 
Board does not have notice of any additional relevant evidence 
that is available but has not been obtained.  

The Board realizes that, to date, VA has not provided the Veteran 
an examination or sought a medical opinion in response to his 
upper back disorder claim.  As will be discussed in detail below, 
the Board finds that based upon the evidence, which indicates 
that there is no medical nexus evidence otherwise suggesting this 
disorder is related to his military service, an examination and 
opinion are not needed to fairly decide this claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

The RO/AMC did make an attempt to assist the Veteran in his 
anxiety and panic disorder claim by affording him an appropriate 
VA examination in August 2008.  The Veteran failed to appear for 
this examination and has not provided good cause as to why he did 
not appear.  38 C.F.R. § 3.655 (2009).  Consequently, evidence 
that could have been favorable to the Veteran's claim could not 
be obtained.  The Court has held that VA's duty to assist is not 
always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a Veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining relevant evidence.  Thus, the 
Board finds that the RO complied with its duty to assist the 
Veteran by attempting to provide a VA examination to determine 
the cause of his anxiety and panic disorder.  The Veteran's claim 
will be based on the evidence of record.

The Board is also satisfied as to substantial compliance with its 
January 2009 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  
This included scheduling the Veteran for another VA examination 
for his anxiety and panic disorder.  The examination was 
scheduled for August 2009 and the Veteran failed to report for 
this examination.  Additionally, the RO/AMC sent the Veteran the 
requested VCAA notice in a February 2009 letter.  Additionally, 
the RO/AMC obtained the Veteran's post-service VA Medical Center 
(VAMC) outpatient treatment records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Service Connection - General Regulations

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease that 
was incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, to establish entitlement to service 
connection, there must be:  (1) a medical diagnosis of a current 
disorder; (2) medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disorder.  Hickson v. West, 12 Vet. App. 
247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, such as degenerative joint disease 
(DJD) (i.e., arthritis) and psychoses, will be presumed to have 
been incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative evidence to 
the contrary. 
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

So, service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  
 
Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-
97.  For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu, 2 Vet. App. at 494 (a layperson without 
the appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example,  a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Anxiety and Panic Disorder

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there is 
no valid claim).  Here, the record shows that the Veteran 
underwent a VA examination in April 2003, and generalized anxiety 
disorder and panic disorder were diagnosed. 

So the determinative issue is whether the Veteran's anxiety and 
panic disorder is attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs show that in January 1994, the Veteran had 
symptoms of dypsnea, increased heart rate, faintness, and 
difficulty breathing following a shot.  In April 1994, adjustment 
disorder, mild, was diagnosed.  Separation examination dated in 
May 1994 notes only that the Veteran had a history of antisocial 
traits.  The Veteran's active military service ended in September 
1994.

At a VA examination in October 1994, no anxiety and panic 
disorder was found.

Post-service, the Veteran was treated by the VA Medical Center 
(VAMC) from February 2003 to the present for his anxiety and 
panic disorder.  The Veteran left the service in September 1994 
and did not complain of symptoms until almost 9 years later.  
This intervening lapse of so many years between his separation 
from military service and the first documented manifestation of 
this claimed disorder is probative evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability).  

Even acknowledging that the Veteran currently has an anxiety and 
panic disorder, and that he was treated for an anxiety and panic 
disorder in service in the manner alleged, there still must be 
competent medical nexus evidence establishing a relationship 
between his current disability and the in-service treatment.  See 
Savage, 10 Vet. App. at 495- 97.  And, as a layman, the Veteran 
is incapable of opining on such matters requiring medical 
training and expertise, such as attributing his diagnosed anxiety 
and panic disorder to his time in the military.  See Routen, 
10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127, 
citing Espiritu, 2 Vet. App. at 492.

The Veteran was afforded a VA examination in April 2003, but the 
VA examiner did not provide an opinion as to whether the anxiety 
disorder and panic disorder was medically related to the 
Veteran's period of active military service.
Therefore, the Board remanded the Veteran's claim in January 2009 
for the VA to schedule the Veteran for a VA compensation 
examination to determine the etiology of his anxiety and panic 
disorder.  The Veteran failed to report for his VA examination 
scheduled in August 2009, and he has not established good cause 
for his failure to report to this examination.  38 C.F.R. § 
3.655.  Consequently, evidence that could have been favorable to 
the Veteran's claim could not be obtained.  

Therefore, the Veteran's contentions notwithstanding, none of the 
VA physicians that have had occasion to evaluate or examine him, 
or anyone else for that matter, have attributed his anxiety and 
panic disorder to his military service.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including testimony 
presented at a personal hearing.  Unfortunately, however, his 
recent assertions concerning the date of onset of his anxiety and 
panic disorder are not credible given the fact that at his 
separation examination in May 1994 and at a VA examination in 
October 1994, the Veteran did not document an anxiety and panic 
disorder.  The Veteran's statements lack credibility because of 
the normal clinical evaluation in May 1994 (affirmed after 
examination of the Veteran), and the failure to clinically 
demonstrate anxiety or a panic disorder on VA psychiatric 
examination in October 1994.  Finally, the Veteran's disorder did 
not manifest until 2003, many years post service.

The Board acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has first-
hand knowledge, e.g., an injury in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has 
held that lay evidence is one type of evidence that must be 
considered, and that competent lay evidence can be sufficient in 
and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 
F.3d at 1313, and Jandreau, 492 F. 3d at 1372, the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report on his mental state 
in service, which resulted in an anxiety and panic disorder, the 
Board must still weigh his lay statements against the medical 
evidence of record.  See Layno, 6 Vet. App. at 465 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  As 
previously noted, in making this credibility determination, the 
Board does not find the Veteran's statements concerning the 
etiology of the anxiety and panic disorder to be credible, since 
at his separation examination in May 1994 and at a VA examination 
in October 1994, the Veteran did not have an anxiety and panic 
disorder.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 
78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 
Vet. App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire for 
monetary gain, and witness demeanor).

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").  Rather, the Veteran's statements are found 
to be incredible because they are inconsistent with the evidence 
of record, particularly the May 1994 military discharge 
examination report and the October 1994 VA examination report.

Also, since there is no indication of an anxiety and panic 
disorder within the one-year presumptive period after the 
Veteran's service ended in September 1994, he is not entitled to 
application of the special presumptive provisions that might 
otherwise warrant granting his claim for service connection. 
 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

For these reasons and bases, the Board places greater probative 
value on the medical evidence, which shows that the Veteran's 
anxiety and panic disorder is unrelated to his military service, 
than the Veteran's own statements in support of his claim.  
Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for an anxiety and panic disorder.  And as the 
preponderance of the evidence is against his claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

Upper Back Disorder

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Here, May 2003 X-rays from the VAMC show that the Veteran 
has moderate osteoporosis and DJD of his thoracic spine.

So the determinative issue is whether the Veteran's upper back 
disorder is attributable to his military service.  See Watson, 4 
Vet. App. at 314.  See, too, Maggitt, 202 F.3d at 1375; D'Amico, 
209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; Collaro, 136 F.3d 
at 1308.
 
The Veteran's STRs are unremarkable for any complaint, diagnosis 
of, or treatment for his upper back.  At his military separation 
examination in May 1994, his upper back was reported as normal.  
The Veteran's military service ended in September 1994.

Post service, although the Veteran generally noted "back pain" 
when he filed an application for VA benefits in September 1994, 
at his VA joints examination in October 1994, where the Veteran's 
orthopedic complaints were addressed, no reference to an upper 
back disorder was mentioned.

In fact, the Veteran did not specify an upper back disorder until 
2003.  Thereafter, he was treated by the VAMC from February 2003 
to the present for his upper back disorder.  The Veteran left the 
service in September 1994 and did not complain of symptoms until 
almost 9 years later.  This intervening lapse of so many years 
between his separation from military service and the first 
documented manifestation of this claimed disorder is probative 
evidence against his claim.  See Maxson, 230 F.3d at 1330.  

The Veteran's contentions notwithstanding, none of the VA 
physicians that have had occasion to evaluate or examine him, or 
anyone else for that matter, have attributed the upper back 
disorder to his military service.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including testimony 
presented at a personal hearing.  Unfortunately, however, his 
recent assertions concerning the date of onset of his upper back 
disorder are not credible given the fact that there was no 
mention whatsoever of an upper back injury in service, whereas 
the Veteran complained of lower back pain and numerous other 
disorders during service; that discharge evaluation was 
affirmatively checked as being normal; and that after physical 
examination on VA examination in October 1994, no disability of 
the back was found.  The Veteran's upper back disorder was first 
reported when treated by the VA in May 2003.

The Board acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has first-
hand knowledge, e.g., an injury in service.  See Washington, 19 
Vet. App. at 368.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered, and that 
competent lay evidence can be sufficient in and of itself.  
Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and 
Jandreau, 492 F. 3d at 1372, the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his 
upper back in service, which resulted in an upper back disorder, 
the Board must still weigh his lay statements against the medical 
evidence of record.  See Layno, 6 Vet. App. at 465.  As 
previously noted, the Board does not find the Veteran's 
statements concerning the etiology of the upper back disorder to 
be credible, since his STRs make no reference to an upper back 
injury.  In fact, his clinical evaluation of his back on his May 
1994 discharge examination was checked as normal.  When 
undergoing a VA joints examination for compensation and pension 
purposes in October 1994, no complaints of an upper back disorder 
were expressed.  Additionally, the Veteran first sought treatment 
for his upper back disorder in May 2003, more than 8 years after 
his separation from active duty.  See Caluza, 7 Vet. App. at 511-
12, aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also 
Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").  Rather, the Veteran's statements are found 
to be incredible because as noted above they are inconsistent 
with the other objective evidence of record.

Also, since there is no indication of an upper back disorder 
within the one-year presumptive period after the Veteran's 
service ended in September 1994, he is not entitled to 
application of the special presumptive provisions that might 
otherwise warrant granting his claim for service connection. 
 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  
For these reasons and bases, the Board places greater probative 
value on the medical evidence, which shows that the Veteran's 
upper back disorder is unrelated to his military service, than 
the Veteran's own statements in support of his claim.  
Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for an upper back disorder.  And as the preponderance 
of the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. 
§ 3.102.  Accordingly, the appeal is denied.


ORDER

The claim for service connection for an anxiety and panic 
disorder is denied.

The claim for service connection for an upper back disorder is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


